Citation Nr: 0202026	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  95-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 
20 percent for a right shoulder disorder prior to November 
30, 1993, based upon loose movement or recurrent dislocations 
pursuant to Diagnostic Codes 5202 and 5203.

2.  Entitlement to a schedular disability rating in excess of 
30 percent for a right shoulder disorder for the period from 
November 30, 1993, to October 24, 1994, based upon loose 
movement or recurrent dislocations pursuant to Diagnostic 
Codes 5202 and 5203.  


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to a disability 
rating in excess of 20 percent.  In November 1994, the RO 
granted the veteran a temporary total disability rating based 
upon the need for convalescence following surgery effective 
from October 24, 1994, to November 30, 1994, pursuant to 38 
C.F.R. § 4.30 (1994).  A 100 percent rating under Diagnostic 
Code 5051 was assigned through November 30, 1995.  A 30 
percent schedular rating was assigned under Code 5203, 
effective from December 1, 1995.  

The veteran provided testimony at a personal hearing 
conducted before the RO in May 1996.  In November 1996, a 
hearing was held before the Board member making this 
decision.  Transcripts of the hearing testimony are of 
record.

In March 1997, the Board identified the issues as: 1) 
entitlement to a rating in excess of 20 percent for a right 
shoulder disability prior to October 24, 1994; and 
2) entitlement to an increased evaluation for postoperative 
residuals, arthroplasty involving the right shoulder, major 
extremity, evaluated as 30 percent disabling.  The Board 
granted a disability rating of 30 percent, effective November 
30, 1993, and remanded the second issue for additional 
development.  Also, the Board noted that it was not clear 
whether the veteran was raising the issue of entitlement to 
compensation benefits for disability separate and distinct 
from his service-connected right shoulder disorder pursuant 
to 38 U.S.C.A. § 1151.  That issue was referred to the RO for 
clarification and any appropriate action.

In an October 1997 rating decision, the RO granted an 
increased disability rating of 60 percent, effective December 
1, 1995, for the veteran's postoperative residuals, 
arthroplasty involving the right shoulder (as noted above, 
the disability had been rated as 100 percent disabling from 
October 24, 1994, through November 30, 1995, when a 30 
percent rating was assigned.  This new rating was assigned 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5051 (1994-1997).  Under this Code, 
replacement of the shoulder joint of the major upper 
extremity with a prosthesis warrants a 100 percent evaluation 
for 1 year following implantation of the prosthesis.  This 
period commences at the conclusion of the initial grant of a 
total rating for 1 month following hospital discharge 
pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent 
evaluation is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5200 
and 5203.  The minimum evaluation is 30 percent.  Diagnostic 
Codes 5200 and 5203 do not provide for disability ratings in 
excess of 60 percent.  In its June 2000 decision, the Board 
concluded that since the veteran had the maximum schedular 
rating available pursuant to Diagnostic Code 5051 for his 
postoperative residuals, that issue had been resolved and was 
no longer on appeal to the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran did not appeal that 
determination to the United States Court of Veterans Appeals 
(United States Court of Appeals for Veterans Claims as of 
March 1, 1999) (hereinafter, "the Court").  

In the October 1997 rating decision, the RO denied a total 
rating based on individual unemployability.  The RO also 
denied entitlement to benefits based on disability due to 
hospitalization, medical or surgical treatment, examination 
or training pursuant to 38 U.S.C.A. § 1151 for the veteran's 
right shoulder disorder.  The veteran subsequently submitted 
a Notice of Disagreement on the denial of both these issues 
later that same month.  In a July 1998 rating decision, the 
RO granted a total disability rating as a result of 
individual unemployability, effective August 5, 1997.  No 
Notice of Disagreement was received from the veteran 
regarding the effective date of this award.  In view of the 
foregoing, the issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  

Also in July 1998, the RO promulgated a Statement of the Case 
on the issue of entitlement to benefits based on disability 
due to VA treatment pursuant to 38 U.S.C.A. § 1151.  However, 
there is no evidence that a Substantive Appeal was received 
within the period of time prescribed by law.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001).  Absent a substantive 
appeal, the Board does not have jurisdiction.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Accordingly, the Board has no jurisdiction 
to consider this issue.  

In a December 1998 rating decision, the RO denied the 
veteran's claim of entitlement to automobile and adaptive 
equipment or adaptive equipment only.  The veteran was 
informed of this adverse decision in January 1999.  The 
veteran's Notice of Disagreement was received in February 
1999, and a Statement of the Case was issued to the veteran 
in March 1999.  However, no Substantive Appeal is on file 
regarding this issue.  Here, again, absent a substantive 
appeal, the Board does not have jurisdiction.  See Bernard; 
Hazan.  Consequently, the Board has no jurisdiction to 
consider this issue.  

In a December 1998 decision, the Court vacated the Board's 
March 1997 decision as to the denial of an increased rating 
above 30 percent, and the assignment of November 30, 1993, as 
the effective date for the veteran's 30 percent rating.  
These matters were remanded to the Board for further 
proceedings consistent with the Court's decision.  

In May 1999, the Board issued a decision which found that the 
veteran was not entitled to a disability rating in excess of 
20 percent for a right shoulder disorder prior to November 
30, 1993, and that he was not entitled to a disability rating 
in excess of 30 percent for a right shoulder disorder for the 
period from November 30, 1993, to October 24, 1994.  The 
veteran appealed this decision to the Court.  In a September 
1999 Order, the Court granted Appellee's Motion to Remand and 
Stay Proceedings, and, thus, vacated the Board's May 1999 
Board decision and remanded the case for further proceedings.  
Among other things, the Board was directed to consider the 
issue of entitlement to a separate disability rating for 
degenerative arthritis of the right shoulder.  

In June 2000, the Board denied a schedular disability ratings 
in excess of 20 percent for the right shoulder disability, 
based upon loose movement or recurrent dislocations pursuant 
to Diagnostic Codes 5202 and 5203, prior to November 30, 
1993, and in excess of 30 percent from November 30, 1993, to 
October 24, 1994.  The veteran appealed these issues to the 
Court.  In his Informal Brief to the Court, received in 
February 2001, the veteran alleged that VA or the Board 
failed to get documents; however, he did not identify any 
specific documents or explain how they related to his case.  
In July 2001, the Court vacated the Board's decisions and 
Remand the matter to the Board to insure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (herein "VCAA") .  

The Board's June 2000 decision granted a separate disability 
rating of 20 percent for a right shoulder disorder based upon 
degenerative arthritis of the right shoulder with painful 
motion, evaluated under Codes 5003 (arthritis) and 5201 
(limitation of arm motion).  The Court noted that the 
veteran's appeal to the Court appeared to question the 
effective date of the rating.  However, the assignment of an 
effective date is a separate element of a claim as to which a 
claimant must file a jurisdiction conferring Notice of 
Disagreement.  See Henderson v. West, 11 Vet. App. 245, 246 
(1998).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  (For purposes of initiating appellate review, a 
Notice of Disagreement (NOD) applies only to the element of 
the claim currently being decided, such as service-
connectedness, and necessarily cannot apply to "the logically 
down-stream element of compensation level" if the service 
connection claim is subsequently granted either by the Board 
or on remand from the Board by the RO.)  The Court noted that 
a claimant seeking to appeal an issue to the Court must 
obtain a final Board decision on that issue.  See 38 U.S.C.A. 
§ 7266(a); Horowitz v. Brown, 5 Vet. App. 217, 225 (1993).  
The Court went on to find that as there was no Notice of 
Disagreement on the effective date issue, it could not take 
jurisdiction of the effective date issue.  This issue is 
referred to the RO for such action as may be appropriate.  

After the case was returned to the Board by the Court, in 
November 2001, the veteran was given an opportunity to 
present additional argument or evidence.  In a letter dated 
in November 2001, he stated that there was no further 
argument or evidence to be submitted.  As discussed below, VA 
has done the development required by VCAA.  The veteran has 
not requested further development and the Board's review 
shows that VCAA has been complied with and there is no need 
for further development.  Therefore, the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained and reviewed in 
the instant case, and no further development of the case is 
warranted.

2.  An unappealed rating decision in October 1981 granted 
service connection for the post-operative residuals of a 
dislocation of the right (major) shoulder, rated as 20 
percent disabling under Code 5203.  

3.  Subsequent to ratings in 1983, which continued the 20 
percent evaluation, the veteran's next claim for an increased 
disability evaluation for his right shoulder disorder was 
received by the RO on November 30, 1993.  

4.  In the year prior to November 30, 1993, there are no VA 
medical records earlier than that of December 14, 1992, and 
the record made that date shows increased disability.  

5.  In the year prior to November 30, 1993, there is no 
competent evidence of increased disability earlier than 
December 14, 1992.  

6.  The veteran's right shoulder disorder was not manifest by 
ankylosis, fibrous union of the humerus, nonunion of the 
humerus (false, flail joint), or loss of the head of the 
humerus (flail shoulder) prior to October 24, 1994.  

7.  Prior to October 24, 1994, the service-connected right 
shoulder disorder was manifested by subjective complaints of 
soreness and recurrent dislocation of the right shoulder 
associated with pain.  Objectively, the shoulders were level 
without atrophy of the shoulder girdle muscles.  There were 
complaints of pain with resistance on testing the strength 
and range of motion.  Range of motion of the right shoulder 
was forward flexion and elevation 0 to 110 degrees, abduction 
to 98 degrees, internal rotation to 35 degrees, and external 
rotation to 50 degrees.  All motion was associated with 
complaints of pain.  Sensation was intact.  X-rays of the 
right shoulder showed the right humeral head was present and 
had orthopedic hardware fixated to the glenoid fossa.  
Osteophytosis was present at the proximal humerus and 
glenoid, and the joint space was narrowed.  

8.  Prior to October 24, 1994, the service-connected right 
shoulder disorder was manifested by an 11.5-centimeter by 5-
millimeter scar on the right shoulder, anteriorly which was 
linear and white in color.  There was no tenderness, 
depression, or ulceration and the scar was not elevated or 
attached to the underlying tissue.  The scar was not 
disfiguring, poorly nourished or ulcerated, or tender or 
painful and it did not interfere with function of the right 
shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the service-
connected a right shoulder disorder, based upon impairment of 
the humerus, clavicle or scapula, were met effective December 
14, 1992.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.157(b), 3.400(o)(2), Diagnostic Codes 5202 and 5203 
(1992-2001).  

2.  The criteria for a disability rating in excess of 30 
percent for a right shoulder disorder, based upon malunion of 
the humerus, recurrent dislocation or loose movement were not 
met prior to October 24, 1994.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.71a, Diagnostic Codes 
5202 and 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000.  The VCAA became 
law while this claim was pending.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did not consider the case under the VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the VCAA and 
the implementing regulations.  In addition to performing the 
pertinent development required under the VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under the VCAA 
and the implementing regulations.  Further, VA has completed 
the development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under the VCAA and the implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application for a higher 
evaluation of his right shoulder disorder is complete.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision, statement of the case, 
and supplemental statements of the case notified the veteran 
of the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  Another examination would not show 
that the criteria for a higher rating were met prior to 
November 30 1993, or from November 30, 1993, to October 24, 
1994.  

In his Informal Brief to the Court, received in February 
2001, the veteran alleged that VA or the Board failed to get 
documents; however, he did not identify any specific 
documents or explain how they related to his case.  The 
veteran has not identified any additional pertinent evidence 
which might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  He has not asserted that the case requires 
examination, obtaining specific records or any other further 
development or action under the VCAA or its implementing 
regulations.  In his November 2001 letter, he conceded that 
there was no additional evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Rating Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

In June 2000, the Board granted a 20 percent rating based on 
arthritis (Code 5003) and limitation of arm motion (Code 
5201).  In reaching that grant, the Board considered 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's 
guidance in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In its 
July 2001 ORDER, the Court noted that the veteran had not 
perfected a timely appeal as to the evaluation under Codes 
5003 and 5201.  Therefore, the evaluations under Codes 5003 
and 5201 are final and will not be revisited here.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  

The RO has determined that the right is the veteran's major 
upper extremity.  Impairment of the humerus, with loss of the 
head of the humerus (flail shoulder) will be rated as 80 
percent disabling for the major upper extremity.  A nonunion 
of the humerus (false flail joint) will be rated as 60 
percent disabling for the major upper extremity.  Fibrous 
union of the humerus will be rated as 50 percent disabling 
for the major upper extremity.  Recurrent dislocation of the 
humerus at scapulohumeral joint, with frequent episodes and 
guarding of all arm movements will be rated as 30 percent 
disabling for the major upper extremity.  Where there are 
infrequent episodes of recurrent dislocation of the humerus 
at the scapulohumeral joint, and guarding of movement only at 
shoulder level, the disability rating will be 20 percent for 
either upper extremity.  Malunion of the humerus, with marked 
deformity will be rated as 30 percent disabling for the major 
upper extremity.  Malunion of the humerus, with moderate 
deformity will be rated as 20 percent disabling for either 
upper extremity.  38 C.F.R. Part 4, Code 5202 (1993-2001).  

For the clavicle or scapula, impairment with dislocation will 
be rated as 20 percent disabling.  A nonunion will be rated 
as 20 percent disabling where there is loose movement and as 
10 percent disabling without loose movement  A malunion will 
be rated as 10 percent disabling.  Or the disability may be 
rated on impairment of function of contiguous joint.  
38 C.F.R. Part 4, Code 5203 (1993-2001).  

Effective Date Criteria.  This decision also requires 
consideration of the laws and regulations governing the 
effective dates of awards.  

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2001).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(o)(2) (1992-2001).  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  

In addition, where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of a VA report 
of examination will be accepted as an informal claim filed on 
the date of the examination, if a claim specifying the 
benefit sought is received within the following year.  38 
C.F.R. § 3.157(b)(1) (2001).  

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the disability had 
occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

If an increase in disability occurred more than one year 
prior to the claim, the increased rating is effective the 
date of claim.  If the increase in disability occurred after 
the date of claim, the effective date is the date of increase 
in disability.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 
12-98.  

Error.  The Board will review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, other correspondence and testimony.  See Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Solomon v. Brown, 6 Vet. App. 396, 
400 (1994).  The veteran has complained about the 1983 rating 
decision; however, that unappealed decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  There is no basis in the law or regulation to review 
that decision based on allegations of error or disagreement 
as to how the facts were weighed.  Actually, it would be 
contrary to the law and regulations to do so.  Ibid.  

A previous decision could be reviewed for Clear and 
Unmistakable Error (CUE).  See 38 C.F.R. § 3.105(a) (2001).  
However, CUE is a very special kind of error.  The Court has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  

Since CUE has a higher standard of proof (undebatable as 
compared to approximate balance), it would be potentially 
prejudicial to broadly construe his claims to include CUE.  
See 38 C.F.R. § 3.105(a); compare 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  See also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Since the veteran's disagreement as to how the facts were 
weighed or evaluated in previous decisions does not present 
an issue within the jurisdiction of the Board, and the Board 
can not construe the assertions of error in previous 
decisions as claims of CUE, there is no jurisdictional basis 
for the Board to address the veteran's complaints of error in 
previous decisions.  Sabonis, at 430.  

General Background.  The Board has considered all the 
evidence of record.  A review of the service medical records 
reflects that beginning in 1977 the veteran received 
intermittent treatment for problems related to his right 
shoulder.  He was hospitalized in January 1979 for a Putti-
Platt repair of the right shoulder due to recurrent 
subluxations.  The same surgical procedure was performed 
again in March 1979.  He was subsequently hospitalized in 
December 1979, at which time he underwent modified 
reconstruction of the right shoulder.  The diagnosis was 
recurrent subluxation of the right shoulder and status post 
Putti-Platt repair, right shoulder.  Subsequently, the 
veteran was placed on limited duty.  In October 1980, the 
pertinent diagnoses were recurrent dislocation, right 
shoulder, and chronic right shoulder pain, unresolved with 
two surgical interventions.  In December 1980, it was 
determined that the veteran was unfit for duty by reason of 
recurrent dislocation, right shoulder.  

A VA examination was performed in August 1981.  At that time, 
the veteran reported that he had worked as a welder since 
December 1980 and had missed approximately 3 days of work.  
The veteran indicated that, following the surgery in December 
1979, he had not experienced a recurrence of the dislocation.  
The report indicates that the veteran is right-handed.  He 
stated that he had to learn to do things left-handed.  Also, 
he stated that he was unable to lift anything over 20 pounds 
over his head, and that he was unable to push things with his 
shoulder.  His arm could only pull about 35-40 pounds and his 
shoulder popped and ground.  The veteran also reported that 
he experienced a dull ache all the time in the right 
shoulder, especially when he moved his right arm too fast to 
get something; or if he moved the wrong way he felt a sharp 
pain.  He received temporary relief by putting moist heat or 
medicine on his shoulder.  Additionally, he indicated that he 
was taking pain medication and he was doing strengthening 
exercises.  

The examination showed a well-healed, post surgery scar, on 
the deltopectoral groove on the right shoulder.  The examiner 
noted that the scar measured 11 centimeters, and that it was 
well healed and nontender.  Range of motion of the right 
shoulder on abduction and on flexion was to about 137 
degrees.  Internal rotation was to 25 degrees and external 
rotation 60 degrees.  The range of motion testing was 
associated with some pain in the shoulder.  There was no 
atrophy of the muscles.  The strength of the deltoids and the 
triceps was about 4+/5, as compared to 5/5 on the left side.  
Reflexes were symmetrical in both upper extremities.  No 
sensory deficit was noted.  

X-rays of the right shoulder showed an orthopedic fixation 
screw which overlaid the glenoid.  A second fixation device 
overlaid the proximal humerus.  This device presumably 
secured ligamentous attachment.  The glenohumeral joint 
appeared widened and with stress there was apparent 
inferolateral displacement of the humeral head.  

The diagnosis was status post Putti-Platt and Bristow 
procedures for chronic and recurrent dislocation of the right 
shoulder.  The residuals were subjective pain, functional 
limitation, weakness, subluxation, and a well-healed 
cicatrix.  

By an October 1981 rating decision, the RO granted service 
connection for postoperative residuals, dislocation of the 
right shoulder, the major extremity, this disability was 
rated as 20 percent disabling under Diagnostic Code 5203, the 
code for impairment of the clavicle or scapula, including 
loose movement or dislocation.  

The veteran was hospitalized at a VA facility in May 1982.  
At that time, it was reported that X-rays showed a posterior 
subluxation of the right shoulder with the screw impinging on 
the humeral head.  The veteran underwent the removal of the 
screw and lengthening of the subscapularis tendon and the 
application of a shoulder spica cast.  He was discharged in 
June 1982 with a diagnosis of posterior subluxation of the 
right shoulder, status post anterior reconstruction.  He 
received follow-up treatment at a VA medical facility in June 
1982.  

In a July 1982 rating decision, the RO granted a temporary 
total disability rating based on convalescence, pursuant to 
38 C.F.R. § 4.30 (1981), effective from May 28, 1982 to 
September 30, 1982, with the 20 percent schedular rating 
under Diagnostic Code 5203 resuming October 1, 1982.  

In December 1982, the veteran was hospitalized at a VA 
Medical Center (VAMC) for an arthroscopy of the right 
shoulder under anesthesia.  The discharge diagnosis was 
recurrent subluxation--dislocation, multi-directional, right 
shoulder.  In February 1983 he was hospitalized at a VA 
facility at which time he underwent a right posterior bone 
block.  The discharge diagnosis was recurrent posterior 
dislocation, right shoulder.  The veteran continued to 
receive treatment at a VA facility in 1983 and 1984 for his 
service-connected right shoulder disability.  

Rating decisions by the RO in April and August 1983 granted a 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30 effective from February 14, 1983 to 
July 31, 1983, with the 20 percent schedular rating under 
Diagnostic Code 5203 restored effective August 1, 1983.  

The veteran perfected a timely appeal to the Board on the 
issue of entitlement to a disability rating in excess of 20 
percent for the right shoulder disorder.  However, he 
withdrew this appeal by correspondence dated in March 1984.  
See 38 C.F.R. § 19.125 (1983); recodified at 38 C.F.R. § 
20.204 (2001).  He specifically stated that if there was a 
reoccurrence of the dislocation of his shoulder, he would 
reopen his claim at that time.  

VA treatment records include a notation dated December 15, 
1984, which reflects that the veteran was one year post right 
posterior bone block procedure for recurrent posterior 
subluxation.  The veteran complained of constant pain, which 
was worse with weather.  Also, he could not lift heavy 
objects.  Physical examination showed "total G-H [and] 
scapulo-thoriacic."  Range of motion was as follows:  
abduction to 80 degrees, flexion to 90 degrees, internal 
rotation to 10 degrees, and external rotation to 10 degrees.  
It was noted that all motion appeared to be "scapulo thoracic 
motion."  The diagnostic impression was "chronic frozen 
shoulder."  

VA medical records, dated in September 1985, reflect that the 
veteran was seen for sharp pain and an overall ache which he 
reported was getting worse.  It was noted that most of his 
motion was scapular.  Abduction was to 100 degrees.  
Adduction was to 30 degrees.  Forward flexion went to 130 
degrees.  Backward extension went to 15 degrees.  Internal 
rotation went to 90 degrees.  External rotation was to 5 
degrees.  

VA medical records show that, in January 1986, the veteran's 
right shoulder was stable.  It was noted that he had applied 
for a job with the Post Office, and that he needed a 
statement regarding his work limitations.  His right shoulder 
was also found to be stable in February 1986, although it was 
noted that there was residual pain and reduction in the right 
shoulder after service-connected injury and multiple 
reconstructive surgeries.  The veteran was referred to 
occupational therapy for strength and function measurements 
regarding his possible job with the Post Office in 1986.  
Occupational therapy found that the veteran had 127 degrees 
of active shoulder abduction, and 115 degrees forward flexion 
at the side.  He demonstrated 5+ strength in all movements of 
his right upper extremity, and grip strength was equal on the 
left and right.  Also, the veteran was able to correctly lift 
a 70 pound box from the floor to his waist, and then carry it 
to table.  The veteran reported no shoulder or back pain 
during this exercise.  Therefore, it was determined that the 
veteran's current strength, range of motion, and work 
attitude would allow him to function well in a Post Office 
job.

VA medical records dated in January 1987 note that the 
veteran was working in construction as he did not obtain the 
job with the Post Office.

VA medical records show that the veteran was seen in December 
1989 for increased right shoulder pain of 3 days duration.  
He reported no acute trauma at that time.  The assessment was 
arthritis.  It was noted that he had a marked decreased range 
of motion, without effusion or crepitus.

The veteran was seen at a VA medical facility in February 
1990 for severe pain of the right shoulder and difficulty 
moving his right arm.  It was noted that he was employed as a 
mail handler with intermittent right shoulder pain that 
occurred several times a day, and lasted about 3 to 5 
minutes.  Range of motion included abduction to 90 degrees, 
and it was noted that he was able to flex to the other 
shoulder.  However, he had very limited extension and 
internal rotation.  

VA records from March and April 1990 show that the veteran 
had had no further dislocations of his shoulder since his 
1983 surgery.  However, in March 1990 he was treated for 
complaints of increased pain developing over 4 months.  He 
specifically reported sharp pain with physical movement.  
There was found to be good stability of the right shoulder, 
but limited range of motion.  Abduction (glenohumeral) was 
only 45 degrees, with no external rotation.  The examiner 
consider internal rotation and forward flexion to be okay.  

In a May 1991 VA medical statement, it was recommended that 
the veteran not work longer than a 10 hour shift nor lift 
more than 70 pounds, as tolerated, due to the arthritis and 
limitation of motion of the right shoulder.

In December 1991 it was reported that the veteran had 
degenerative joint disease of the right shoulder which was 
slowly worsening.  He was working 10 hours per day, 6 days 
per week.  The veteran felt that this was the most he could 
do with the 70-pound lifting and overhead working 
restrictions.  His employer reportedly wanted him to work 12 
hours, 7 days a week.  He was seen in October 1992 
complaining of right shoulder pain.  An examination showed 
decreased range of motion without pain.  The assessment was 
degenerative joint disease of the right shoulder.

When seen in April 1993, the veteran reported chronic pain, 
24-hours per day in the right shoulder to the right elbow, 
hand and fingers.  He stated that he was working 40 to 50 
hours per week as a United States Postal Service mail 
handler.  Moreover, he stated that his shoulder problem did 
not keep him from doing his job.  Moist heat gave some pain 
relief.  He continued with home physical therapy and tried a 
TENS unit without relief.  An examination showed abduction to 
90 degrees, external rotation to 45 degrees, extension to 90 
degrees, internal rotation to "L4."  There was no tenderness 
to palpation and no evidence of swelling.  The assessment was 
degenerative joint disease of the right shoulder.

When evaluated in August 1993, it was reported that there was 
no impingement of the right shoulder.  The examination was 
positive for apprehension and a posterior jerk.

On November 30, 1993, the RO received a letter from the 
veteran requesting a reevaluation for his service-connected 
right shoulder disability.  He reported that the pain in his 
right shoulder was increasing in severity and there was a 
decrease in the range of motion.  When he reached forward 
with his right arm he felt a sharp pain in the shoulder joint 
that made him lose control of the arm.  He also reported that 
the doctors at the VA medical facility wanted to do another 
operation on his shoulder.  However, he was of the opinion 
that four operations were sufficient and that he should not 
be subjected to another operation.

A VA examination for compensation purposes was conducted on 
March 1994.  At that time the veteran reported that he worked 
as a mail handler for the United States Postal Service.  He 
complained of recurrent dislocation of the right shoulder 
associated with pain.  Further, he reported that since his 
last surgery, he felt that the shoulder kept slipping out of 
its socket, especially when he was asleep and the shoulder 
was relaxed.  He also complained of soreness of the right 
shoulder.  He had an 11.5-centimeter by 5-millimeter scar on 
the right shoulder, anteriorly.  The scar was described as 
linear and white in color.  There was no tenderness, 
depression, or ulceration.  Moreover, the scar was not 
elevated or attached to the underlying tissue.  Both 
shoulders appeared to be at the same level on normal 
standing.  There was no atrophy of the shoulder girdle 
muscles.  The veteran complained of pain with resistance on 
testing the strength of the arm and shoulder muscles on 
internal rotation, external rotation, abduction and arm 
extension.  Range of motion of the right shoulder was forward 
flexion and elevation 0 to 110 degrees, abduction to 98 
degrees, internal rotation to 35 degrees, and external 
rotation to 50 degrees.  All motion was associated with 
complaints of pain.  Sensation was intact.  X-rays of the 
right shoulder showed that orthopedic hardware fixated the 
right humeral head and glenoid fossa.  There was significant 
osteophytosis present at the proximal humerus and glenoid.  
The joint space was significantly narrowed.  The diagnosis 
was history of recurrent right shoulder dislocation, treated 
surgically with residuals of discomfort, a well-healed scar, 
degenerative arthritis and limited motion.

The veteran was hospitalized at a VA facility in October 1994 
for right shoulder problems.  The clinical history indicated 
that since the most recent surgery in 1983 the veteran 
continued to experience symptoms of pain, loss of motion, and 
inability to use his right shoulder in daily activities.  
X-rays revealed end-stage degenerative joint disease.  The 
veteran was admitted for a total right shoulder arthroplasty.  
The examination on admission showed that forward flexion of 
the right shoulder was 100 degrees, abduction 75 degrees, 
internal rotation thumb to the sacrum, and external rotation 
10 degrees.  There was mild crepitus on passive flexion and 
extension, and tenderness to the posterior aspect of the 
shoulder.  There were well-healed anterior and posterior 
incisions.  The strength in the upper and lower extremities 
was 5/5 with the exception of the triceps which was 4/5.  The 
veteran underwent a right total shoulder arthroplasty.  He 
was discharged later in October 1994 with a diagnosis of 
right shoulder degenerative joint disease.

In a November 1994 rating decision, the RO confirmed a 20 
percent evaluation in effect for the service-connected right 
shoulder disability through October 23, 1994, and assigned a 
100 percent rating based upon the surgery through November 
30, 1994.  The RO assigned a schedular 100 percent rating 
under 38 C.F.R. § 4.71A Diagnostic Code 5051 (shoulder 
replacement), effective from December 1, 1994 to November 30, 
1995, and a 30 percent rating effective December 1, 1995, 
under Diagnostic Code 5203-5051.

The evidence on file shows that the veteran continued to 
receive intermittent treatment at a VA medical facility for 
his right shoulder disorder following his October 1994 
surgery.

The veteran testified at hearings in May and November 1996.  
His testimony was primarily about his the right shoulder 
symptoms subsequent to the arthroplasty in October 1994.  In 
May 1996 he testified that he had been placed on duty 
restrictions in 1992.  He was not to lift more than 70 pounds 
or to work more than 10 hours per day.  Nevertheless, he 
testified that prior to his surgery he was able to do all the 
job assignments at the place of his employment.  The veteran 
contended that he had a "frozen shoulder" prior to his 
October 1994 surgery, and that "frozen shoulders" do not go 
away.  The veteran also testified that the loose screws in 
his shoulder from the VA surgeries prior to October 1994 
caused additional damage to his right shoulder, and resulted 
in his need for the total arthroplasty.  The veteran provided 
similar testimony at his November 1996 hearing.  He 
reiterated his contention that the treatment records from 
December 1984 showed that he had ankylosis of his right 
shoulder.

It is noted that the veteran submitted several statements 
throughout the course of his appeal that the deterioration of 
his right shoulder resulting in the total arthroplasty was 
the result of the loose screws from his previous VA 
operations.  In an August 1995 statement, the veteran 
contended that he should be assigned a 100 percent disability 
rating for his right shoulder disorder from January 1986 to 
October 1994, and that VA "buy back" the sick leave he had 
used because of his shoulder.  He asserted that he was 
entitled to this rating because VA was responsible for the 
additional damage to his right shoulder as a result of the 
loose screws.  The veteran contended that the VA doctor who 
performed his surgery did not explain this potential danger, 
nor was it identified by the VA on subsequent medical 
treatment.

The case came before the Board in March 1997.  As stated 
above, the Board identified the issues on appeal as: 1) 
entitlement to a rating in excess of 20 percent for a right 
shoulder disability prior to October 24, 1994; and 2) 
entitlement to an increased evaluation for postoperative 
residuals, arthroplasty involving the right shoulder, major 
extremity, evaluated as 30 percent disabling.  The Board 
noted that the treatment records from December 1991 to 
October 1993 did not show malunion of the humerus or frequent 
dislocations of the scapulohumeral joint with guarding of all 
arm movements.  However, it was also noted that the veteran's 
complaints found in his statement of November 30, 1993, were 
indicative of frequent recurrent dislocations of the right 
shoulder, and that he reported recurrent dislocations of the 
right shoulder at the March 1994 VA examination.  Based on 
these contentions, and the examination conducted prior to the 
October 1994 surgery, the Board was of the opinion that the 
evidence as a whole reflected that, as of November 1993, the 
veteran was experiencing frequent recurrent dislocations and 
that he had to be very careful as to how he used the right 
shoulder.  Resolving reasonable doubt in favor of the 
veteran, the Board concluded that he was entitled to a 30 
percent disability rating for his right shoulder disability 
under Diagnostic Code 5202, effective November 30, 1993.

The veteran appealed the Board's decision to the Court.  In a 
December 1998 decision, the Court noted that the veteran 
contended in his August 1995 statement that he wanted a 100 
percent rating from January 1986 to the October 1994 surgery.  
It was also noted that the veteran alleged he was entitled to 
a higher rating because previous surgeries by VA doctors had 
resulted in loose screws in his shoulder which caused his 
problems and which necessitated the total right shoulder 
replacement.  Further, the Court found that while the Board 
granted an increased rating of 30 percent, it did not analyze 
the higher ratings which may or may not have been applicable 
to the veteran's claim.  Moreover, the Board did not discuss 
how the veteran's pain affected his condition despite its 
findings that his assertions of pain were credible.  
Regarding the effective date of November 30, 1993, the Court 
stated that the Board should have assigned an effective date 
pursuant to 38 U.S.C.A. § 5110(b)(2) and also 38 C.F.R. § 
3.400(o)(2).  The Court noted that it had interpreted this 
statute and the accompanying regulation to mean that the 
Board was required to ascertain the earliest possible 
effective date.  See, e.g., Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  It was noted that in the instant case, the Board 
had chosen the date of the veteran's request for an increased 
evaluation.  The Court stated that the record contained the 
veteran's personal hearing testimony and medical records 
which could establish that the increase in his disability 
level occurred sometime prior to his November 1993 letter 
requesting an increased rating.  However, the Court found 
that the Board failed to discuss this evidence.  The Court 
concluded that this failure to discuss the evidence warranted 
a remand.

Following the Court's remand, the Board sent correspondence 
to the veteran in April 1999 to provide him with the 
opportunity to present any additional argument or evidence in 
support of his claim.  Later that same month, the veteran 
reported that there was no additional evidence to be 
submitted, and requested that his case be forwarded for 
review and consideration.

In a May 1999 decision, the Board found that the veteran was 
not entitled to a disability rating in excess of 20 percent 
for a right shoulder disorder prior to November 30, 1993, and 
that he was not entitled to a disability rating in excess of 
30 percent for a right shoulder disorder for the period from 
November 30, 1993, to October 24, 1994.  The veteran appealed 
this decision to the Court.

In a September 1999 Order, the Court granted Appellee's 
Motion to Remand and Stay Proceedings.  This Motion, dated in 
August 1999, stated, in part, that the Board's May 1999 
decision did not adequately provide a discussion with regard 
to the factors for consideration under 38 C.F.R.  §§ 4.40, 
4.45, 4.59.  Therefore, it was asserted that a remand was in 
order for the Board to further discuss this matter in 
accordance with DeLuca.  Further, it was noted that the 
veteran had diagnoses of degenerative joint disease and 
complaints of pain with evidence of limited motion.  Thus, 
the Board was to consider and discuss whether the veteran was 
entitled to a separate rating for arthritis pursuant to 38 
C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991); Hicks v. West, 8 Vet. App. 417, 420-21 (1991); and 
VAOPGCPREC 9-98.  Moreover, it was asserted that in denying 
the veteran's claim for a rating in excess of 20 percent 
prior to November 30, 1993, that it was not clear whether the 
Board considered all of the evidence in making this 
determination, including the veteran's hearing testimony, as 
required by the Court's December 1998 remand decision and the 
holding of Hazan, supra.  Accordingly, the Court vacated and 
remanded the Board's May 1999 Board for further proceedings 
consistent with the Court's Order.

Analysis - Rating in Excess of 30 Percent for a Right 
Shoulder Disorder for the Period from November 30, 1993, to 
October 24, 1994.  In December 1999, the Board sent 
correspondence to the veteran to provide him with the 
opportunity to present any additional argument or evidence in 
support of his claim.  Thereafter, in a statement dated in 
February 2000, the veteran provided additional arguments in 
support of his claim.  The veteran stated that the VA doctors 
who performed his October 1994 surgery informed him that the 
shoulder joint was beyond repair due to the fact that the 
screws had come loose since the time of the last operation.  
Further, these doctors also noted that a lot of scar tissue 
had to be removed.  The veteran contended that the shoulder 
would not go from being just 30 percent disabling to being 
un-repairable over the one-year period.  He asserted that he 
had evidence that the screws had been loose for some time, 
and that he had submitted evidence to show that VA should 
have removed the screws "when they completed their mission."  
The veteran also asserted that the report submitted to the 
Board regarding his October 1994 surgery showed that the 
shoulder head was both marked and deformed from the screws.  
Further, he noted and summarized various medical definitions 
included in this report.  The veteran contended that if the 
shoulder was not beyond repair, and only needed to be fixed, 
then VA performed an unnecessary procedure and should be held 
liable for malpractice.  Moreover, the veteran noted that no 
VA doctor or X-ray technician ever saw in the prior X-rays 
that the screws were loose, and that the evidence shows that 
the two screws were loose for quite some time.  The veteran 
further contends that the evidence on file showed he had 
shoulder atrophy prior to the 1994 surgery.  In fact, he 
reported that there was evidence of shoulder atrophy from as 
early as 1984.  He asserted that the fact that the screw was 
bent proved that there was impingement of the shoulder joint.  
Also, he asserted that if a screw worked loose and was in the 
joint and the humerus was hitting the screw stopping the 
humerus from moving and causing pain with every movement 
there would be more than a definite reasonable doubt that the 
shoulder joint should have been rated at more than 30 
percent.  He contended that the fact that the head had been 
worn down suggests that there was a "loss of head" and 
guarding of all motion.  Based on the foregoing, the veteran 
requested that VA rate his right shoulder disability at 80 to 
100 percent disabling for the one year prior to the surgery.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  38 U.S.C.A. §§ 1110, 1131, 1155 (West 
1991).  There is no basis in the law for VA to "buy back" 
sick leave used by the veteran.  Thus, the veteran's request 
for VA to "buy back" sick leave does not raise an issue 
within the jurisdiction of this Board.  See Sabonis.  
Further, the veteran's allegations as to malpractice would 
not result in additional compensation, because injuries due 
to malpractice are compensated "as if" they are service-
connected and the shoulder disability is already service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp 2001).  

Diagnostic Code 5051 provides criteria for evaluating 
shoulder replacement (prosthetic implant).  While the veteran 
has had several surgical procedures on his right shoulder, he 
did not have actual replacement of the shoulder joint with a 
prosthesis prior to the total arthroplasty of October 24, 
1994.  Consequently, Diagnostic Code 5051 is not for 
application for the issue of entitlement to a disability 
rating in excess of 20 percent prior to November 30, 1993, or 
the issue of entitlement to a disability rating in excess of 
30 percent for the period from November 30, 1993, to October 
24, 1994.  The Board has considered the possibility of rating 
by analogy.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).  

The medical reports do not show that the veteran's previous 
surgical repairs are analogous to actual replacement of the 
shoulder joint with a prosthesis prior to the total 
arthroplasty.  Further, there is no competent medical opinion 
that the previous surgical repairs are analogous to actual 
replacement of the shoulder joint with a prosthesis prior to 
the total arthroplasty.  Consequently, the condition of the 
shoulder prior to October 24, 1994, can not be rated by 
analogy to Code 5051.  

Considering Diagnostic Code 5200, prior to the veteran's 
surgery on October 24, 1994, and during the period at issue 
here, there is no competent evidence of actual ankylosis of 
the scapulohumeral articulation.  Further, there is no 
evidence that the disability caused the scapula and humerus 
to move as one piece, thus being analogous to ankylosis.  
38 C.F.R. § 4.20 (1993-2001).  As a result, there is no basis 
for a rating under Diagnostic Code 5200, during the times at 
issue in this case.  

The Board previously considered the Diagnostic Codes 
addressing arthritis and limitation of motion, Codes 5003, 
5010, and 5201, as well as the applicable regulations and 
case law, particularly 38 C.F.R. §§ 4.40, 4.45, 4.59; and 
DeLuca.  The Board's June 2000 decision awarded a 20 percent 
rating considering arthritis Codes 5003 and 5010, as well as 
limitation of arm motion, Code 5201, as well as 38 C.F.R. 
§§ 4.40, 4.45, 4.59; and DeLuca.  The Court has noted that 
the veteran did not appeal that part of the decision.  Thus 
it is final and the Board can not now review the evaluations 
under those rating criteria.  

Turning to Code 5203, we noted that dislocation can be 
compensated to a maximum of 20 percent under this Code.  
However, dislocation can not be compensated twice under 
different codes.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  

Since dislocation is already compensated under Code 5202, it 
can not be compensated again under Code 5203.  38 C.F.R. 
§ 4.14.  Further, there is no evidence of non-union or 
malunion of the clavicle or scapula.  Thus, there is no basis 
for an additional rating under Code 5203.  

The Board previously granted an increased rating under Code 
5202, impairment of the humerus, and we now turn to that 
Code.  Noting the veteran's contentions as to loose screws, 
scar tissue, and muscle atrophy, the Board again emphasizes 
that the rating criteria are based on the resultant 
impairment; and that each aspect of the disorder is not rated 
separately.  Thus, the specific details of the service-
connected shoulder disability do not support a higher rating.  
Rather, we look to the resultant impairment and the factors 
which affect joint motion.  See 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.  

The veteran specifically contends that the fact that the head 
of the humerus had been worn down suggests that there was a 
"loss of head."  Attention to the rating criteria shows that 
the phrase "loss of head" is followed by "(flail shoulder)."  
When the rating criteria is read in its entirety, it is clear 
that this evaluation applies when the head of the humerus is 
gone resulting in a shoulder which flails or moves in a loose 
and uncontrolled manner.  The X-rays prior to October 24, 
1994, all showed the head of the humerus to be present and 
the examination reports are all against there being flail 
movement.  Thus, the preponderance of the evidence is against 
the service-connected disability approximating or being 
analogous to impairment of the humerus with loss of head 
(flail shoulder).  38 C.F.R. §§ 4.7, 4.20 (2001).  On this 
point, the preponderance of the evidence weighs against the 
veteran's claim, so 38 U.S.C.A. § 5107(b) (West Supp 2001) 
and its accompanying regulation, 38 C.F.R. 3.102 (2001), have 
no application.  See Ortiz v. Principi, No. 01-7006 (Fed. 
Cir. Dec. 17, 2001).  

Considering the remainder of Code 5202, the competent medical 
evidence, including X-ray studies and examination reports, is 
against the presence of a nonunion of the humerus (false 
flail joint) ratable at 60 percent or a fibrous union of the 
humerus ratable at 50 percent.  There is no competent medical 
evidence which would support such criteria.  Therefore, there 
is no basis for a rating in excess of 30 percent under Code 
5202.  Again, the preponderance of the evidence weighs 
against a higher rating under Code 5202, so 38 U.S.C.A. 
§ 5107(b) (West Supp 2001) and its accompanying regulation, 
38 C.F.R. 3.102 (2001), have no application.  See Ortiz v. 
Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001). 

The Board has considered all applicable rating criteria, as 
discussed above, and finds no basis for a rating in excess of 
30 percent at any time prior to October 24, 1994.  As a 
result, the claim of entitlement to a schedular disability 
rating in excess of 30 percent for the service-connected 
right shoulder disorder for any time prior to October 24, 
1994, and specifically the period from November 30, 1993, to 
October 24, 1994, must be denied.  

Scar Rating Criteria.  The Board has also considered the 
possibility of assigning an additional rating for the scar.  
However, the medical evidence, particularly the report of the 
March 1994 VA examination, show that it is not disfiguring, 
poorly nourished or ulcerated, or tender or painful and it 
does not interfere with function of the part affected.  
Therefore, there is no basis to assign a compensable rating 
to the scar.  38 C.F.R. 4.118, Codes 7800, 7803, 7804, 7805 
(2001).  

Extraschedular Rating.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2001) have been considered whether or not they were raised 
by the veteran as required by the holding of the United 
States Court of Veterans Appeals in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  The Board, as did the RO 
(see rating decision dated in October 1997), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there has been no showing by the veteran that, 
during the period in question, his service-connected shoulder 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  Although the veteran sought outpatient treatment 
for his right shoulder, his last hospitalization prior to 
October 1994 was in 1983.  Thus, the evidence of record does 
not support a finding of frequent episodes of 
hospitalization.  Furthermore, while the veteran was given 
certain restrictions for his employment - as shown by the May 
1991 VA medical opinion - the Board finds that these 
restrictions did not result in marked interference with 
employment.  This finding is supported by the fact that when 
he was seen in April 1993, the veteran reported that he 
worked 40 to 50 hours per week, and that his shoulder problem 
did not keep him from doing his job.  Moreover, at his May 
1996 hearing, the veteran testified, under oath, that prior 
to his October 1994 surgery, he was able to do all the job 
assignments at the place of his employment.  In the absence 
of marked interference with employment or the necessity for 
frequent periods of hospitalization, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Analysis - Entitlement to a Schedular Disability Rating in 
Excess of 20 Percent for a Right Shoulder Disorder Prior to 
November 30, 1993.  The veteran's right shoulder disability 
was rated as 20 percent disabling in 1981 and that evaluation 
was continued in 1983.  The claim to reopen was received on 
November 30, 1993, and that has been used as the effective 
date of the increased rating to 30 percent.  

The veteran has not claimed and the evidence does not show an 
earlier claim for a higher evaluation.  

The veteran has asserted that the disability was more than 20 
percent disabling prior to November 30, 1993.  The law 
provides, if there is an increase in the extent of the 
disability, a veteran must claim an increased rating within a 
year of the increased disability, for the increased 
compensation to be effective as of the date of increased 
disability.  If a veteran waits more than a year after the 
increase in disability to file a claim for an increased 
rating, the increase in compensation will be effective the 
date the increased rating claim is received by VA.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (1993-2001).  Thus, the veteran's assertions as to 
increased disability more than a year before the November 30, 
1993, claim do not provide a legal basis for higher rating at 
those earlier times.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Scrutiny of the record in the year prior to November 30, 
1993, reveals that the veteran was seen in the VA orthopedic 
outpatient clinic on December 14, 1992.  At that time, it was 
noted that the veteran was losing ground with his range of 
motion.  He would need medication and a program of physical 
therapy at home.  The Board finds that this VA medical record 
reflects increased disability within the year before the 
claim was received.  It is both a VA medical record and 
evidence of increased disability within a year of the claim.  
Thus, the criteria for an increased rating are met as of 
December 14, 1992.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.157(b), 3.400(o) (1993-2001).  

In the year prior to November 30, 1993, there are no VA 
medical records earlier than that of December 14, 1992.  
38 C.F.R. §§ 3.157(b) (1993-2001).  Further, the veteran as 
not identified any earlier date of increased disability in 
the year prior to November 30, 1993.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.157(b), 3.400(o) 
(1993-2001).  Consequently, there is no basis for a higher 
evaluation prior to December 14, 1992.  

As discussed above, with consideration of various rating 
criteria, scars, and extraschedular rating, this increased 
rating is to 30 percent as the preponderance of the evidence 
is against rating higher than 30 percent prior to October 24, 
1994.  


ORDER

A schedular disability rating of 30 percent, under Diagnostic 
Code 5202, for the service-connected right shoulder disorder 
is granted effective December 14, 1992, subject to the law 
and regulations governing the payment of monetary awards.  

A schedular disability rating in excess of 30 percent for a 
right shoulder disorder for the period prior to October 24, 
1994, pursuant to Diagnostic Codes 5202 and 5203, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

